Citation Nr: 9902026	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
complaints of chest and back pain.

5.  The Board construes the issue to be entitlement to 
service connection for osteoarthritis.




REPRESENTATION

Appellant represented by:	To Be Clarified



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active service from October 1974 until June 
1977.  

The veterans original claims seeking entitlement to service 
connection for low back, kidney and ear problem were 
denied by the RO by notification letter of November 29, 1977, 
based on a failure to appear for a VA examination.  The 
veteran did not appeal this decision.  By rating decision of 
March 1978, the RO determined that new and material evidence 
had not been submitted to reopen claims seeking entitlement 
to service connection for low back, kidney and ear 
problem. The veteran did not appeal within one year of the 
March 15, 1978 notification letter.  

By rating decision of June 1982, the RO again determined that 
that new and material evidence had not been submitted to 
reopen claims for back pain, and denied service connection 
for chest pain, prostate problems, nervous condition and 
urinary problems.  The veteran did not appeal within one year 
of the July 8, 1982 notification letter.  By rating decision 
of December 1987, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous disorder.  The veteran did not 
appeal this decision.  

This current matter comes before the Board on appeal from a 
rating decision of October 1996, which determined that no new 
and material evidence had been submitted to reopen his claims 
for service connection for kidney disorder; schizophrenia; 
hearing loss; chest and back pain and denied service 
connection denied a claim for service connection for 
osteoarthritis of the lumbar spine, which was claimed as 
osteoarthritis of the musculoskeletal system.  

Regarding the issue of whether new and material evidence was 
submitted to reopen a claim for entitlement to service 
connection for hearing loss, the Board finds that the veteran 
did not include this issue in his notice of disagreement 
(NOD), filed in December 1996, but did include it in his 
substantive appeal form I-9 filed later in February 1997.  If 
one document, filed after the issuance of a statement of the 
case, cannot be both an NOD and a substantive appeal, the 
Board notes that it may waive the filing of a substantive 
appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  
Furthermore, the Board believes that proceeding with review 
of this issue would not be prejudicial to the veteran, as it 
would comport with the veterans stated desire for appellate 
review of his claims. 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

It is noted that the appellant requested to appear at a 
hearing before a hearing officer at the RO on May 12, 1998, 
wherein he arrived late and was disruptive.  He was 
rescheduled to appear at a second hearing in August 1998.  
The veteran did not appear for the August 14, 1998 because he 
was incarcerated.  The veteran requested to have a hearing 
rescheduled for sometime after October 1998.  Thus, he had 
the opportunity to attend a hearing on two occasions, with 
one occasion shown to have been disrupted by the veteran.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) "the duty 
to assist is not always a one-way street.  Nevertheless, 
since he has been rated as incompetent, he should be afforded 
an additional opportunity to testify at a hearing.  

The Board finds that the veterans representation must be 
clarified prior to its adjudication of this case.  The record 
shows that the veteran was apparently represented by the 
service organization Amvets at the time of the November 1996 
rating currently on appeal.  However, a correspondence dated 
on May 11, 1998 from an AMVETS representative, states that 
the veteran has not cooperated in his representation, has 
gotten violent and abusive.  The RO was requested to pull the 
AMVETS POA immediately.  However, on May 12, 1998 at the 
hearing wherein he was escorted out by security guards, the 
veteran was met by an AMVETS representative.  An AMVETS 
representative also filed a brief in December 1998 requesting 
another hearing be rescheduled.  

The claims file presently does not contain any Appointment of 
Veterans Service Organization as Claimants Representative 
(VA Form 21-22) signed by the veteran.  Further complicating 
matters is a notation on a 1982 rating action that the 
veteran may have been represented by the VFW at that time.  
There is also a letter dated in November 1989 reflecting that 
a copy was sent to the American Legion.  

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600  (1998).  However, [a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant.  38 C.F.R. § 20.601  
(1998).  In order for a recognized organization to be 
designated as an appellants representative, an appellant 
must execute a VA Form 21-22 Appointment of Veterans 
Service Organization as Claimants Representative.  
38 C.F.R. § 20.602  (1998).  Thus, according to current VA 
regulations, the veterans representation must be clarified. 

The veteran contends, in essence, that he is entitled to 
service connection for low back and chest pain; hearing loss; 
kidney problems; schizophrenia and osteoarthritis of the 
lumbar spine.  He further has contended that he is entitled 
to service connection for osteoarthritis of the 
musculoskeletal system which was limited to the lumbar 
spine by the RO in its November 1996 rating decision, and in 
the statement of the case and supplemental statements of the 
case.  

Regarding the veterans claim to reopen claims for service 
connection for low back and chest pain; hearing loss; kidney 
problems and schizophrenia, the Board notes that since the 
appellants claim was denied by the RO in November 1996 a 
precedent holding of the United States Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit) has 
provided new guidance for the adjudication of claims for 
service connection based on the submission of new and 
material evidence.  In the case of Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998), the Federal Circuit held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of material 
evidence adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board notes that the RO utilized the language of the 
invalid Colvin legal hurdle in the October 1996 rating 
decision, but then used the valid standard requiring material 
evidence to be so significant that it must be considered in 
order to fairly decide the merits of the claim in the 
December 1996 statement of the case.  Because the RO has 
utilized the appropriate new and material evidence legal 
standard in its statement of the case, a specific remand is 
not necessary for the purpose of readjudication of the 
appellants claim pursuant to the holding in Hodge, supra.  
However, as the matter is to be remanded for other reasons, 
the RO is directed to continue to utilize the valid standard 
in adjudicating the veterans claim to reopen claim to reopen 
claims for service connection for low back and chest pain; 
hearing loss; kidney problems and schizophrenia

Regarding the veterans claim for entitlement to service 
connection for osteoarthritis, the Board finds that 
clarification of this matter is warranted.  The veteran is 
noted to have alleged entitlement to service connection for 
degenerative arthritis in his claim submitted in June 1996, 
and claimed entitlement to service connection for 
degenerative arthritis of the musculoskeletal system in 
his notice of disagreement filed in December 1996.  The RO is 
noted to have limited the arthritis claim to osteoarthritis 
of the lumbar spine in its October 1996 rating decision, its 
December 1996 statement of the case and in a supplemental 
statement of the case.  The communications submitted by the 
veteran thus far, appear to indicate a desire to have service 
connection considered for arthritis of the musculoskeletal 
system, beyond that of the lumbar spine.  Clarification of 
this issue is therefore warranted.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney.  
If the veteran appoints as his accredited 
representative an organization or agent 
that has not previously submitted 
statements or argument on his behalf, 
that organization or agent should be 
afforded the opportunity to do so.  

2.  The RO should contact the veteran to 
clarify the issue of whether he is 
seeking entitlement to service connection 
for degenerative arthritis of the entire 
musculoskeletal system, or whether he is 
limiting the issue to specific portions 
of the musculoskeletal system, such as 
the lumbosacral spine.  Any response by 
the veteran should be in writing and 
signed by the veteran. The RO should 
respond appropriately to any 
clarification provided by the veteran.

3.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.

4.  The veteran should be afforded an 
additional opportunity to testify in 
support of his claims.  

5.  After the above actions have been 
completed, the RO must readjudicate the 
claims.  Regarding the issue of whether 
new and material evidence has been 
submitted to allow reopening of the 
appellants claims for service connection 
for back and chest pain; hearing loss; 
kidney problems; and schizophrenia, 
consideration should be given to all of 
the evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  In addition, as 
alluded to above, the ROs readjudication 
of the claim must comport with the 
Federal Circuits holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a) (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested case development.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
